NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 15-23 and 25 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 15, the limitations “the receiving unit is further configured to receive scheduling information,” “the transmitting unit transmits the first control information according to the scheduling information,” and “wherein the relay device discards a not-transmitted part of the first control information when the entire first control information cannot be transmitted within a predetermined time period” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 15 is allowed.
With respect to claim 25, the limitations “determine scheduling information, the scheduling information indicating a time when the relay device transmits the grant information and the transmitting device identification and the receiving device identification corresponding to the grant information” and “wherein the relay device is different from terminal devices performing the inter-device transmission” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 25 is allowed.
Claims 16-23 depend from an allowable base claim, therefore, claims 16-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474